DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 31 is objected to because of the following informalities:  a period is missing.  Appropriate correction is required.
It is noted that claims 34 – 43 are missing and therefore, claims from 33 – 50 are not sequential. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21 – 24, 26 – 28, 30 – 33, 44 – 48 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2007/0189452 A1), and further in view of Saether (US 2010/0280773 A1) and Gupta (US 5,698,854).
With respect to independent claim 21, Johnson teaches in Fig. 13 a measurement apparatus, comprising: 
a main frame 10; 
a source 12 attached to the main frame, wherein the source is configured to be positioned outside of a pipe 5 and to transmit first amounts of radiation toward the pipe; 
a detector 14 attached to the main frame, wherein the detector is configured to be positioned outside of the pipe, and to receive second amounts of radiation representing portions of the first amounts of radiation that pass through the pipe; 
wherein the detector is configured to generate a series of measurement signals that are used to determine a series of densities as disclosed in paragraph [0039] of media within the pipe based on the first and second amounts of radiation.
Johnson is silent with a submerged pipe. Saether teaches in paragraph [0130] teaches underwater pipes. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Johnson in order to monitor density profiles of medium flowing in a pipe in a desired location. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Johnson is silent with the apparatus moves axially along a length of the submerged pipe. Gupta teaches in Fig. 3 the apparatus moves axially along a length of the pipe. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Johnson modified by Saether in order to move desired apparatus attached to a pipe in the various locations of a pipe in continuously monitoring density profile of medium flowing in desired pipes. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Self propelled carriage in Gupta would be beneficial for ordinary artisans because it provides such an apparatus can be deployed to desired remote location along a pipeline.
When Johnson modified by Saether and Gupta, there is reasonable expectation of success to reach the limitation of “wherein the detector is configured to generate a series of measurement signals that are used to determine a series of densities of media within the submerged pipe at a series of locations along the length of the submerged pipe based on the first and second amounts of radiation as the apparatus moves axially along the length of the submerged pipe.” 
With respect to dependent claim 22, Johnson is silent with wherein the detector is configured to generate the series of densities while the measurement apparatus moves at an underwater speed of about 1 to about 20 feet per minute. Gupta discloses 10 to 120 inches per minute in column 4, lines 63, which is equivalent to 0.83 to 10 feet minute. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Johnson modified by Saether and Gupta in order to measure along the pipeline while moving the apparatus in desired speed. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 23, Johnson is silent with an external propulsion system configured to move the measurement apparatus along the length of the submerged pipe at an underwater depth of up to about 4700 meters below sea level and the underwater speed of about 1 to about 20 feet per minute.
	However, Johnson teaches in paragraph [0039] a housing 10 is made to withstand extreme temperature and pressures and Saether teaches underwater measurement system. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Johnson modified by Saether and Gupta in order to fabricate desired apparatus that can be deployed in desired depth of underwater.  Since Saether teaches underwater measurement system and the housing of Johnson is known, at the time of the claimed invention filed ordinary artisans possess technologies in fabricating such an apparatus in underwater.
With respect to dependent claim 24, Gupta teaches a ROV in Fig. 3 and Johnson teaches a housing that withstand extreme environment and Saether teaches underwater measurement. Therefore, Johnson modified by Saether and Gupta teaches wherein the propulsion system comprises a submerged propulsion system incorporated into a remotely operated vehicle (ROV) and a mechanical connection between the measurement apparatus and the ROV, wherein the ROV is configured to position and move one or more of the main frame, the source, and the detector with respect to the pipe.
With respect to dependent claim 26, Johnson teaches in paragraph [0039] a control system processing unit configured: to control the source to transmit the first amounts of radiation; to control the detector to receive the second amounts of radiation; and to determine the series of densities of media within the submerged pipe at the series of locations along the length of the submerged pipe based on the series of measurement signals when modified by Saether and Gupta.
With respect to dependent claim 27, Johnson teaches  wherein the control system is further configured to determine a presence of oil, wax in Abstract, or a hydrate at each location within the submerged pipe based on a density in Abstract of the media within the submerged pipe at each location.
With respect to dependent claim 28, the limitation of “wherein the measurement apparatus is configured to perform measurements on submerged pipes having diameters ranging from approximately 4 to 48 inches” would be within the ordinary skilled art as an engineering design choice.
With respect to dependent claim 30, Johnson is silent with one or more sensors configured to measure one or more of: a temperature, a pressure, a position of the measurement apparatus along an axial direction of the submerged pipe, an angular position of the measurement apparatus relative to the submerged pipe, and status information of the source and detector.
Gupta teaches in column 5, lines 32 – 34 a position of the measurement apparatus along an axial direction of the pipe. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Johnson modified by Saether and Gupta in order to correlate desired data with desired position of the apparatus along the pipeline. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to independent claim 31, see the rejection justification to claim 21 above.
With respect to dependent claim 32, as discussed above Johnson modified by Saether and Gupta teaches wherein determining the series of densities is performed while the source and the detector move at an underwater speed of about 1 to about 20 feet per minute.
With respect to dependent claim 33,  as discussed above Johnson modified by Saether and Gupta teaches moving the source and the detector using an external propulsion system configured to move the source and detector along the length of the submerged pipe at an underwater depth of up to about 4700 meters below sea level and the underwater speed of about 1 to about 20 feet per minute.
With respect to dependent claim 44, as discussed above Johnson modified by Saether and Gupta teaches wherein moving the source and the detector comprises operating a remotely operated vehicle (ROV) mechanically connected to the source and the detector.
With respect to dependent claim 45,  as discussed above Johnson modified by Saether and Gupta teaches controlling the source, using a control system, to transmit the first amounts of radiation; controlling the detector, using the control system, to receive the second amounts of radiation; and using the control system to determine the series of densities of media within the submerged pipe at the series of locations along the length of the submerged pipe.
With respect to dependent claim 46, as discussed above Johnson teaches determining a presence of oil, wax, or a hydrate at each location within the submerged pipe based on a density of the media within the submerged pipe at each location.
With respect to dependent claim 47, Johnson teaches in Fig. 5 Generating, on an output, a graph of the series densities along the length of the pipe.
With respect to dependent claim 48, as discussed above Gupta teaches moving the source and the detector along the length of the submerged pipe wherein the pipe has a diameter ranging from approximately 4 to 48 inches.
With respect to dependent claim 50, as discussed above Gupta teaches measuring one or more of: a temperature, a pressure, a position of the measurement source and the detector along an axial direction of the submerged pipe, an angular position of the measurement apparatus relative to the submerged pipe, and status information of the source and detector.
Claim(s) 29 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson modified by Saether and Gupta, and further in view of Anjelly (US 7,656,997B1).
The teaching of Johnson modified by Saether and Gupta has been discussed above.
With respect to dependent claims 29 and 49,  Johnson is silent with an electrical or hydraulic actuator that is configured change an angular position of the source and detector or to change a position of the source and/or detector in a direction perpendicular to the pipe and as discussed above Gupta teaches moving the source and the detector along the length of the submerged pipe wherein the pipe has a diameter ranging from approximately 4 to 48 inches.
Anjelly teaches in Fig. 1 an electrical 106,107a,107b hydraulic actuator that is configured change an angular position of the source and detector or to change a position of the source and/or detector in a direction perpendicular to the pipe. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Johnson modified by Saether and Gupta in order to change positions of a desired source and detector in monitoring pipelines. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 25, the prior art of record fails to teach or reasonably suggest:
wherein the main frame is configured to be releasably connected to the ROV.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884